Citation Nr: 0014528	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  99-01 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active air service from January 1952 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied service 
connection for a skin disorder.  

The veteran's claim for service connection for a skin 
disorder was previously denied by the RO in June 1995 and 
August 1995.  Although the veteran perfected an appeal of 
that issue to the Board, he subsequently withdrew his appeal 
in November 1996.  He then filed a claim to reopen in July 
1998.  However, in the September 1998 rating decision, the RO 
addressed the underlying question of service connection for a 
skin disorder without specifically considering whether the 
previously denied claim could be reopened.  This is 
significant to the Board because the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter which must be addressed before the 
Board may consider the underlying claim on its merits.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  How the RO 
characterized the issue or what the RO may have determined in 
this regard is irrelevant.  Accordingly, the initial question 
before the Board is whether new and material evidence has 
been presented to reopen the claim for service connection for 
a skin disorder.  Id.  

Finally, the Board notes that, although the veteran has not 
been provided the appropriate laws and regulations pertinent 
to establishing new and material evidence, it is not 
necessary; since the Board decision is to reopen the claim, 
there has been no prejudice to the veteran.  A remand would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran, and the Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203, 207 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


FINDINGS OF FACT

1.  In June 1995 and August 1995 rating decisions, the RO 
denied the veteran's original claim for service connection 
for a skin disorder, based upon a finding that the service 
medical records did not document any treatment for a skin 
disorder.  The veteran appealed these determinations to the 
Board, but then subsequently withdrew his appeal.  Hence, the 
decisions became final.  

2.  Certain evidence received since the August 1995 denial 
bears directly and substantially upon the issue of service 
connection for a skin disorder, and is so significant that it 
must be considered to fairly decide the merits of the 
veteran's claim.  

3.  No medical evidence has been presented to show that the 
skin disorder the veteran was treated for in service is the 
same as the currently diagnosed skin disorder; the claim is 
not plausible under the law.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the 
claim for service connection for a skin disorder is reopened.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The veteran has not submitted a well-grounded claim for 
service connection for a skin disorder.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In June 1995, the RO denied the veteran's original claim for 
service connection for a skin disorder.  The RO concluded 
that service connection could not be granted because the 
service medical records were silent as to any complaints of, 
or treatment for, a skin disorder.  In August 1995, the RO 
again denied the veteran's claim despite additional evidence 
submitted by the veteran in the form of a medical statement.  
The RO determined that this additional evidence showed the 
presence of a skin disability many years postservice and did 
not add to the fact that the service medical records were 
negative for a skin disability.  The veteran appealed these 
determinations to the Board, but subsequently withdrew his 
appeal.  Hence, these rating decisions became final.  
38 U.S.C.A. § 7105.  

The evidence of record used as a basis for the August 1995 
rating decision included the veteran's assertions that he was 
treated for a skin condition in service and his separation 
examination report, dated in December 1955, which indicated 
that clinical evaluation of the veteran's skin was normal.  
No other service medical records were available.  

In May 1995, the RO wrote the veteran requesting additional 
information.  He was requested to send evidence showing that 
his claimed disability had been treated since his discharge 
from service.  He was advised that the best types of evidence 
would be statements from doctors who had treated him since 
his discharge.  

In June 1995, the National Personnel Record Center (NPRC) 
reported that no further records pertaining to the veteran 
were on file, and that they may have been destroyed by fire.  
Also of record were two letters from Sang E. Lee, M.D., dated 
in July 1995 and June 1996.  Dr. Lee stated that he examined 
the veteran in May 1995 and found skin lesions on his 
anterior chest wall.  The veteran had told him that he had 
had lesions on his chest since July 1953.  Dr. Lee concluded 
that the lesions resembled dermatophytosis or seborrheic 
dermatitis, and advised further care.  Based upon this 
evidence, the RO concluded that the veteran had not presented 
evidence of the existence of a skin disorder in service.  
Therefore, service connection for such disorder was denied.  

The veteran filed a request to reopen his claim in July 1998.  
He submitted a statement from a fellow serviceman who 
reported that he served with the veteran in Japan.  He 
recalled that in the summer of 1953, he saw the veteran being 
treated for a skin rash at the base hospital.  The rash was 
located on the veteran's chest area.  He further recalled 
that the veteran still had the skin rash on his chest at the 
time they were both shipped back to the United States in 
1954.  In a September 1998 rating decision, the RO determined 
that without evidence of continued medical treatment for the 
condition, the claim for service connection for a skin 
disorder remained denied.  

II.  Analysis

A.  New and Material Evidence

A decision by the RO shall be final and binding on all field 
offices of the VA as to conclusions based on the evidence on 
file at the time VA issues written notification of the 
decision.  A final and binding agency decision shall not be 
subject to revision on the same factual basis except by duly 
constituted appellate authorities or except where there is 
clear and unmistakable error in the decision.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step analysis that must 
be applied when a claimant seeks to reopen a final decision 
based on new and material evidence.  First, it must be 
determined whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, it must be determined 
immediately upon reopening whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the merits of the claim 
must be evaluated after ensuring the duty to assist under 38 
U.S.C.A. § 5107(b) has been fulfilled.  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998); Winters v. West, 12 Vet App 
203 (1999) (en banc); Elkins v. West, 12 Vet. App. 209 
(1999).

The Board notes that, until recently, caselaw of the Court 
mandated that an additional question had to be addressed; 
that is, whether in light of all the evidence of record, 
there was a "reasonable possibility that the new evidence, 
when viewed in the context of all the evidence, both new and 
old, would change the outcome" in the prior determination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  This 
additional test was overruled in the Hodge case cited above 
and will not be used in this case.  

Applying these guidelines, the Board has reviewed the 
additional evidence that has been associated with the claims 
folder since the August 1995 denial.  As suggested by the 
factual background set out above, evidence available to the 
RO in August 1995 did not indicate that the veteran was 
treated for a skin disorder in service.  

The additional evidence submitted since the August 1995 RO 
decision includes a lay statement from a fellow serviceman 
which indicates that he recalled that the veteran received 
treatment for a skin rash on his chest at a base hospital in 
Japan in the summer of 1953.  This evidence confirms the 
veteran's assertions, and further tends to show that the 
veteran was treated for a skin disorder in service.  
Therefore, the Board finds that the additional evidence 
presented by the veteran is new and material as defined by 
the governing regulation, because it bears directly and 
substantially upon the issue at hand, and it is so 
significant that it must be considered in order to fairly 
decide the merits of the underlying claim.  Accordingly, the 
Board concludes that the veteran has submitted new and 
material evidence sufficient to reopen his claim of service 
connection for a skin disorder.  38 C.F.R. § 3.156(a).  

Since new and material evidence has been presented which 
requires the claim to be reopened under 38 C.F.R. § 3.156(a), 
the Board must now determine whether the claim of service 
connection for a skin disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Elkins, supra.  

B.  Well Groundedness

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  With chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

As discussed above, the Board must now determine whether the 
claim for service connection for a skin disorder is well 
grounded.  See 38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  If it is not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  See Morton v. West, 12 Vet. 
App. 477, 480 (1999) (noting that the Federal Circuit, in 
Epps v. Gober, supra, "rejected the appellant's argument 
that the Secretary's duty to assist is not conditional upon 
the submission of a well-grounded claim").  See also 
Schroeder v. West, 12 Vet. App. 184 (1999) (en banc order).  

In order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  See Elkins v. West, 12 Vet. App. 209, 
213 (1999) (en banc), citing Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310(a) (1999); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet. App. 19 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions.  
Therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  See, e.g., Voerth v. West, 13 Vet. App. 
117, 120 (1999) ("Unsupported by medical evidence, a 
claimant's personal belief, no matter how sincere, cannot 
form the basis of a well-grounded claim."); Heuer v. Brown, 
7 Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

The second and third Caluza elements may also be satisfied 
under 38 C.F.R. § 3.303(b), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
postservice continuity of symptomatology; and (c) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
However, even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  Clyburn v. West, 12 Vet. App. 296 
(1999); see also Rose v. West, 11 Vet. App. 169 (1998); 
Savage v. Gober, 10 Vet. App. 488 (1997); Falzone v. Brown, 8 
Vet. App. 389 (1995).  
The veteran has asserted that he was treated for a skin 
disorder while serving in Japan in July 1953; and his fellow 
serviceman has submitted a statement which supports this 
assertion.  Furthermore, current medical evidence indicates 
that the veteran was treated for skin lesions on the anterior 
chest wall in May 1995.  The physician concluded that the 
lesions resembled dermatophytosis or seborrheic dermatitis.  
Nevertheless, the Board must find that the veteran has not 
presented a well grounded claim for service connection for a 
skin disorder because there is no medical evidence of a nexus 
between the skin condition the veteran was treated for in 
service and the currently diagnosed skin condition.  To the 
extent that the veteran asserts that he has demonstrated 
continuity of symptomatology under 38 C.F.R. § 3.303(b), the 
Board points out that the veteran is not competent to testify 
that the condition he is diagnosed with presently is the same 
as any condition he suffered while in service and since his 
separation.  See Clyburn, supra.  Hence, section 3.303(b) 
cannot assist him in the submission of a plausible claim.  

In addition, to the extent that the veteran avers that Dr. 
Lee's statements are sufficient to well ground his claim, the 
Board notes that those statements were based solely on the 
veteran's recorded history.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not satisfy 
the competent medical evidence requirement set forth in 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1995).  Dolan v. 
Brown, 9 Vet. App. 358, 363 (1996).  See also LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 
(1993).  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of presenting a well-
grounded claim for service connection for a skin disorder; 
and the claim must be denied.  

Finally, the Board notes that, in cases where a veteran's 
service records are unavailable through no fault of the 
claimant, there is a heightened obligation for VA to provide 
reasons or bases as to the rationale for any adverse decision 
rendered without those records.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  Such an explanation has been provided 
above, and in fact, the veteran's service medical records 
still would not provide the nexus required to well ground his 
claim.  


ORDER

New and material evidence has been presented, and the claim 
for service connection for a skin disorder is reopened.  

Entitlement to service connection for a skin disorder is 
denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 



